Citation Nr: 0714094	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.

2.  Entitlement to an increased evaluation in excess of 20 
percent for type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cerebral vascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from January 2002 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (RO).  In January 2002, 
the RO granted service connection for coronary artery disease 
and for a cerebral vascular accident, and assigned a 10 
percent evaluation for each, effective May 18, 2001.  In 
December 2003, the RO continued a 20 percent evaluation for 
type II diabetes mellitus.    

The veteran testified at a July 2003 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in August 2004.  Development has been completed and the case 
is once again before the Board for review.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a cerebral vascular accident 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  Physical examination dated August 27, 2004, shows that 
the veteran is functioning at 6.5 METs and an echocardiogram 
reflects preserved left ventricular systolic function with 
probable concentric left ventricular hypertrophy.  

2.  The veteran's type II diabetes mellitus is managed by 
insulin shots and a restricted diet; regulation of activities 
is not required to control diabetes.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for coronary 
artery disease have been met, effective August 27, 2004. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.104, Diagnostic Code 7005 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In November 2001, October 2002, and August 2004 letters, VA 
informed the veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

A February 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
November 2001 letter addressed the veteran's original 
application for service connection for coronary artery 
disease.  In January 2002, the RO awarded service connection 
for coronary artery disease and assigned a 10 percent 
evaluation, effective May 18, 2001.  Therefore, the November 
2001 letter served its purpose in providing VCAA notice and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The October 2002 letter 
addressed the veteran's claim for an increased rating for 
type II diabetes mellitus.  As there is no indication that 
any notice deficiency reasonably affects the outcome of this 
case, the Board finds that any deficiency in VCAA notice 
timing is harmless error.  In any event, since an increased 
rating is not warranted for the service-connected type II 
diabetes mellitus, an effective date for any increase will 
not be assigned, and as such, that issue is moot.

With respect to the veteran's current appeal for increased 
evaluations for his service-connected disability, the RO 
issued statements of the case in September 2002 and May 2003, 
providing the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
and VA examinations, and a hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.


B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In the case of the veteran's claims for an 
increased initial evaluation for coronary artery disease, a 
staged rating is for consideration.  A staged rating is not 
for consideration for the veteran's claim for in increased 
evaluation for type II diabetes mellitus. 


1.  Coronary Artery Disease

Diagnostic Code 7005 (arteriosclerotic heart disease 
(coronary artery disease)) assigns a 100 percent evaluation 
for documented coronary artery disease resulting in chronic 
congestive heart failure; or when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (2006).  A 60 percent evaluation 
is assigned for coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year; or when a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Id.  A 30 
percent evaluation is assigned when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with evidence of 
cardiac hypertrophy or dilation on an electrocardiogram, 
echocardiogram, or x-ray.  Id.  A 10 percent evaluation is 
assigned when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with continuous medication 
required.  Id.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute. 38 C.F.R. § 4.104, Note 2 (2006).  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. Id.

VA treatment records show that the veteran is treated by VA 
for coronary artery disease. (See VA Treatment Records, April 
2001 to July 2004.)
 
During a December 2001 VA examination, the veteran denied any 
shortness of breath, but did report fatigue and dizziness.  
He denied syncope.  He took an occasional nitroglycerin, but 
not very often.  The veteran denied any history of congestive 
heart failure.  He denied palpitations, tachycardia, and 
heart murmur.  He had, very rarely, occasional chest pain.  
On physical examination, his blood pressure was 106/62, his 
pulse was 64, and respiration was 16.  The chest was clear to 
auscultation and percussion.  Heart sounds were fair in 
quality.  No murmurs were present.  There was no cardiac 
enlargement to percussion.  Peripheral pulses were palpable.  
The examiner stated that there was no evidence of congestive 
heart failure.  The veteran was assessed with a history of 
coronary artery disease, myocardial infarction in 1998.  He 
was noted to have one stent procedure in 1998.

An August 27, 2004, VA examination revealed that the veteran 
had a heart attack and cerebral hemorrhage in 1998.  The 
veteran had stable angina since that time.  The examiner 
noted that the veteran had a stress thallium in May 2002 with 
no reversible defects.  His estimated METs was 6.5; his 
ejection fraction was 66 percent.  The veteran stated that he 
could walk a few blocks without difficulty.  He could do the 
dishes and sweep the floor, and walk up a flight of steps.  
Physical examination reflects a blood pressure of 130/85 
sitting, 128/85 standing, and 128/85 supine.  His heart 
sounds were fair, no murmurs were present, and there was no 
cardiac enlargement to percussion.  Dorsalis pedis and 
posterior tibial pulses were +2 bilaterally.  The veteran was 
diagnosed with a history of atheroscolic heart disease with 
myocardial infarction 1998.  The examiner stated that the 
veteran was functioning at 6.5 METs.  He could climb a flight 
of stairs without difficulty.  

An echocardiogram was completed by VA in September 2004.  It 
was noted to be a technically difficult study.  The veteran 
was assessed with preserved left ventricular systolic 
function with probable concentric left ventricular 
hypertrophy.  No significant valvular abnormalities were 
observed. 

The Board finds that an increased 30 percent evaluation is 
warranted effective August 27, 2004, as the veteran was shown 
to be functioning at 6.5 METs and an echocardiogram shows 
probable concentric left ventricular hypertrophy.  See 38 
C.F.R. § 4.104, Diagnostic Code 7005 (2006).  Prior to this 
time, however, there is no evidence to support a 30 percent 
rating, and as such, the 10 percent evaluation assigned prior 
to then will remain intact.  

Subsequent to August 27, 2004, the veteran's coronary artery 
disease has not been shown to result in more than one episode 
of acute congestive heart failure within one year; dyspnea, 
fatigue, angina, dizziness, or syncope with a workload 
between 3 to 5 METs; or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent to warrant a higher 60 
percent evaluation. Id.  The August 2004 VA examination shows 
that the veteran is functioning at greater than 5 METs; an 
echocardiogram reflects preserved left ventricular systolic 
function; and the veteran is shown to have an ejection 
fraction of 66 percent.  Moreover, the Board notes that the 
veteran's coronary artery disease does not result in chronic 
congestive heart failure; dyspnea, fatigue, angina, 
dizziness, or syncope with a workload of 3 METs or less; or 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent to warrant a 100 percent evaluation. Id. 


2.  Type II Diabetes Mellitus

The veteran is currently assigned a 20 percent disability 
rating for type II diabetes mellitus under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating 
is assigned where insulin and restricted diet, or; use of 
oral hypoglycemic agent and restricted diet is required.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2006).  A 40 percent 
rating is assigned where insulin, restricted diet, and 
regulation of activities is required.  Id.  A 60 percent 
disability rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.   A 100 
percent rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulations of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.   

The Board finds that the veteran's is properly rated at 20 
percent for type II diabetes mellitus manageable by insulin 
and restricted diet.  

A February 2003 VA examination reflects diagnoses of diabetes 
mellitus type II, associated with peripheral neuropathy and 
complete erectile dysfunction.  During examination, the 
veteran denied any history of hypoglycemic reactions.  He 
reported that he gained some weight since starting insulin 
therapy, and reported that he was restricted in his 
activities by his fatigue and residuals of a cardiovascular 
accident.  The veteran's treatment program at that time 
included insulin therapy and medication.  

The August 2004 VA examination noted that the veteran had a 
diagnosis of diabetes mellitus type II with history of 
erectile dysfunction.  

VA treatment records show that the veteran's diabetes is 
treated with insulin shots and restricted diet.  (See VA 
Treatment Records, April 2001 to July 2004.)  

Although the veteran reported having restricted activities 
due to his diabetes mellitus type II during his February 2003 
VA examination and July 2003 Board hearing, objective medical 
evidence, does show that the veteran's activities are 
restricted. VA treatment records do not reflect any 
regulation of activities due to diabetes mellitus type II.  
Id.  In short, because the medical evidence does not reflect 
that regulation of activities is required to control 
diabetes, the Board finds that a higher 40 percent evaluation 
is not warranted.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).  


C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
evaluation for coronary artery disease, effective August 27, 
2004, but not prior to this date.  See Fenderson, 12 Vet. App 
119 (1999).  The preponderance of the evidence is against 
finding that the veteran's type II diabetes mellitus has 
increased to warrant a higher rating evaluation.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.



ORDER

A 30 percent evaluation, but no more, is granted for coronary 
artery disease, effective August 27, 2004, subject to the law 
and regulations governing the payment of monetary benefits. 

An increased evaluation for type II diabetes mellitus, in 
excess of 20 percent, is denied.


REMAND

Under 38 U.S.C.A. § 7105(d), a statement of the case shall 
include a citation to pertinent laws and regulations and a 
discussion of how such laws and regulations affect the 
agencies decisions.  Diagnostic Code 8009, which pertains to 
hemorrhage from a brain vessel, rates the condition based on 
the residuals, with a minimum 10 percent rating assigned.  
38 C.F.R. § 4.124a (2006).

The evidence of record indicates that the veteran has a 
psychiatric and cognitive disorder, and headaches residual to 
his service-connected cerebrovascular accident.  VA 
neuropsychological testing completed in March 2004, assessed 
the veteran with a cognitive disorder, mild, due to 
cerebrovascular disease, and a mood disorder due to 
cerebrovascular changes.  The veteran's pattern of deficits 
were noted to be consistent with is history of 
cerebrovascular disease identified on MRI.  An August 2004 VA 
examination shows that the veteran had memory changes and 
chronic frontal headaches secondary to cerebrovascular 
accident.  

Ratings based on the aforementioned residuals have not been 
considered by the RO, and pertinent Diagnostic Codes which 
address the veteran's psychiatric and cognitive residuals and 
headaches have not been issued in a statement of the case.   
The RO should then issue a supplemental statement of the 
case, to include both the schedular criteria applicable to 
his veteran's psychiatric and cognitive residuals, and should 
readjudicate the claim with consideration for the 
aforementioned residuals.    

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  The AMC should take any additional 
development as deemed necessary.  If the AMC finds that a VA 
psychiatric examination is necessary for disposition of the 
claim, the veteran should be afforded such.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should review the evidence 
and determine if further development is 
warranted.  The AMC should take any 
additional development as deemed 
necessary.  If the RO finds that a VA 
examination is warranted, the claims 
folder should be made available to the 
examiner for review prior to examination.  
The examiner should address the severity 
of any residuals, to include psychiatric 
and cognitive residuals, which can be 
attributed to the veteran's cerebral 
vascular accident.

2.  The AMC should issue a supplemental 
statement of the case addressing 
residuals of a cerebral vascular 
accident, and should include pertinent 
Diagnostic Codes with respect to any 
psychiatric and cognitive residuals and 
headaches.  The AMC should readjudicate 
the claim with consideration for the 
aforementioned residuals.  The veteran 
should be afforded a reasonable period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


